Fish, C. J.
Where a tract of ten acres of land was levied upon and sold under two tax executions aggregating $5.00, and at the time the tax deed made in consummation of such sale was offered in evidence, upon the trial of a case involving the title to such land, no testimony had been introduced in regard to the value of such land at the time of the sale, and from the pleadings and evidence there was enough to be drawn to indicate that the land was not readily capable of division, it was error to exclude such deed from evidence, on the ground of exeessiveness of the levies. This is true although, at a later stage of -the trial, a witness testified that-in the year in which the sale took place the land was worth twenty-five or thirty dollars per acre.
*696June 29, 1910.
Complaint for land. Before Judge Rawlings. Pulaski superior court.
June 7, 1909.
W. L. & Warren Grice, Ulin J. Wimberly, and M. II. Boyer, for plaintiff in error. Berberí L. Grice, contra.
2. There was no evidence that the deed xtnder which the defendant sought to prescribe was a forgery, or that there was any actual fraud; and it was erroneous to charge on those subjects in their relation to prescription. Judgment reversed.

All the Justices concur.